—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Doyle, J.), dated September 12, 1994, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff failed to raise a triable issue of fact as to whether the defendant created, or had actual or constructive notice of, the condition which caused the plaintiff’s fall. Accordingly, summary judgment was properly granted to the defendant (see, Gordon v American Museum of Natural History, 67 NY2d 836; Bashaw v Rite-Aid ofN. Y., 207 AD2d 632; Kane v Human Servs. Ctr., 186 AD2d 539; Benware v Big V Supermarkets, 177 AD2d 846). Mangano, P. J., Miller, Santucci and Hart, JJ., concur.